Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed January 28, 2021 fails to comply with 37 CFR 1.98(b), which requires the following: 
(1)    Each U.S. patent listed in an information disclosure statement must be identified by inventor, patent number, and issue date. 
(2)    Each U.S. patent application publication listed in an information disclosure statement shall be identified by applicant, patent application publication number, and publication date. 
(3)    Each U.S. application listed in an information disclosure statement must be identified by the inventor, application number, and filing date. 
(4)    Each foreign patent or published foreign patent application listed in an information disclosure statement must be identified by the country or patent office which issued the patent or published the application, an appropriate document number, and the publication date indicated on the patent or published application. 
(5)    Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.
	More specifically, the listed item 1 (under “Non-Patent Literature Documents”) merely states “List of IBM Patents Or Patent Applications Treated as Related,” and fails to identify the inventor and fails to list the filing date, and thus has been lined through; Applicant should supply the name of the inventor(s) and the filing date of each of the item(s) of the “List of IBM Patents Or Patent Applications Treated as Related” (if not already provided for on the PTO-1449), in lieu of just the blanket listing of “List of IBM Patents Or Patent Applications Treated as Related” on the PTO-1449).
It has been placed in the application file, but the information referred to as it pertains to the listed “List of IBM Patents Or Patent Applications Treated as Related,” has not been 

	
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
(i) With regard to claim 1 (lines 8-9), the term "the servo readers" should be changed to the term --the inner and outer servo readers-- in order to provide claim language clarity.
(ii) With regard to claim 1 (line 10), the term "a magnetic recording tape" should be changed to the term --the magnetic recording tape--, since the term "magnetic recording tape" has previously been recited at line 2 of claim 1.
(iii) With regard to claim 16 (lines 7-8), the term "the servo readers" should be changed to the term --the inner and outer servo readers-- in order to provide claim language clarity.
(iv) With regard to claim 16 (line 11), the term "a magnetic recording tape" should be changed to the term --the magnetic recording tape--, since the term "magnetic recording tape" has previously been recited at line 9 of claim 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i) With regard to claim 5, the recitation "selecting one of the arrays according to a legacy mode of operation, performing track following using the servo readers adjacent the selected array, and transducing data using only the selected array" (emphasis added) renders the claim vague and ambiguous, based upon preceding claim language.
More concretely, claim 1 (from which claim 5 depends), sets forth a requirement of "simultaneously transducing data on the two data bands using the data transducers." Emphasis added. Thus, claim 5 is inconsistent with claim 1 since claim 1 requires "simultaneously transducing" of data using the data transducers of the arrays, but claim 5 sets forth that the transducing of data is only performed using one array of data transducers.
(ii) With regard to claim 19, the recitation "to select one of the arrays according to a legacy mode of operation, performing track following using the servo readers adjacent the selected array, and transducing data using only the selected array" (emphasis added) renders the claim vague and ambiguous, based upon preceding claim language.
More concretely, claim 16 (from which claim 19 depends), sets forth a requirement to "simultaneously transduce data on the two data bands using the data transducers." Emphasis added. Thus, claim 19 is inconsistent with claim 16 since claim 16 sets forth a requirement of 
Clarification and/or amendment is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-11, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biskeborn et al. (US 2007/0047146 A1).
As per independent claim 1, Biskeborn et al. (US 2007/0047146 A1) discloses a method, comprising: passing a magnetic recording tape (e.g., 1008) having a plurality of data bands (e.g., see, inter alia, Fig. 5 - Bands 0-3) over a module (e.g., 500) having: two arrays (e.g., 502, 504, and/or 802, 902) of data transducers (602, 604; see paragraph [0015]); aligned along a common axis extending between distal ends of the module (e.g., see Figs. 6-9), each array (e.g., 502, 504) being positioned over a unique data band (e.g., see, inter alia, Fig. 5 - one of Bands 0-3), outer servo readers (e.g., the outermost positioned servo readers (606)) positioned toward outer ends of the two arrays, and an inner servo reader (e.g., an inner positioned servo reader (606)) positioned 
As per independent claim 16, Biskeborn et al. (US 2007/0047146 A1) discloses an apparatus, as discussed per the rejection of analogous method claim 1, in addition to a controller (e.g. 1228 - se also paragraphs [0021, 0048, 0069, etc.]) configured to: cause a magnetic recording tape (1008) having a plurality of data bands to pass over the module (500), and simultaneously transduce data on the two data bands using the data transducers (602, 604) - (e.g., see paragraph [0019] and/or claims 15, 16, 35).    
As per claim 2 (and analogously, as per claim 17), wherein the inner servo reader (e.g., an inner positioned servo reader (606)) is positioned along a centerline of the module (500), the centerline being positioned at about a center of the common axis and oriented along a tape travel direction. See Fig. 8, wherein the second-to-left servo reader is positioned "at about a center" of the common axis.
As per claim 3 (and analogously, as per claim 18), wherein the inner servo reader (e.g., an inner positioned servo reader (606)) is offset from a centerline of the module (500) , the centerline being positioned at about a center of the common axis and oriented along a tape travel direction.  See Figs. 6, 9.
As per claim 4, wherein the module (500) includes a third array (e.g., 802, 902) of data transducers aligned along the common axis, and a servo reader (e.g., the left-most servo reader (606) in Figs. 8, 9) positioned toward an outer end of the third array (see Figs. 8, 9), wherein one 
Insofar as claim 5 and analogously claim 19 can be best understood, as per claim 5 and claim 19, comprising (via the controller 1228) selecting one of the arrays according to a legacy mode of operation, performing track following using the servo readers adjacent the selected array, and transducing data using only the selected array. See paragraph [0019] ("only one of the arrays is active"). 
As per claim 6, comprising performing track following using at least the outer servo readers while transducing the data, e.g., exemplified by, inter alia, paragraph [0006].
As per claim 7, comprising performing track following using at least the inner servo reader while transducing the data, e.g., exemplified by, inter alia, paragraphs [0006, 0044, 0055]. 
	As per claims 9 (and analogously, as per claim 20), wherein the pitch between the transducers in both arrays is the same.  In this interpretation, the embodiment of Fig. 9 is being used, and the first array is now (902) and the second array is now (504), with an inner servo reader being one of the two inner servo readers (606), and the outer two servo readers being the outer servo readers located at the distal ends of (902) and (504) - see paragraph [0058], wherein "a second array 504 and a substantially identical third array 902 can be formed." Since they are identical, the elements within the arrays must have the same pitch. 
As per claim 10, wherein the two arrays (e.g., 502, 504) are positioned on the module (500) to operate on two data bands (e.g., adjacent bands - Band 3, Band 1) of the magnetic recording tape (1008) that are directly adjacent the unique servo track (512) below which the inner servo reader (606) is positioned to reside - e.g., see Fig. 6.  

As per claim 14, wherein the arrays (e.g., 502, 504) are separated only by the inner servo reader - see embodiment of Fig. 6. 

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Biskeborn et al. (US 2007/0047146 A1) in view of Biskeborn (US 2017/0372735 A1).
See the description of Biskeborn et al. (US 2007/0047146 A1), supra.
As per claim 8, Biskeborn et al. (US 2007/0047146 A1) remains silent with respect to wherein there is providing adjusting a parameter selected from the group consisting of: tape tension, and tilt of the arrays relative to longitudinal axes of the data bands.  

As just one example, Biskeborn (US 2017/0372735 A1) discloses an analogous magnetic recording apparatus and associated method, wherein, as per claim 8, Biskeborn (US 2017/0372735 A1) evidences the well-known concept of adjusting a parameter selected from the group consisting of: tape tension, and tilt of the arrays relative to longitudinal axes of tape data bands - see paragraph [0079].
Given the express teachings and motivations, as is known in the art, as evidenced by espoused by Biskeborn (US 2017/0372735 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the magnetic tape apparatus of Biskeborn et al. (US 2007/0047146 A1) as adjusting a parameter selected from the group consisting of: tape tension, and tilt of the arrays relative to longitudinal axes of the data bands, as exemplified by Biskeborn (US 2017/0372735 A1), in order to "compensate for tape lateral expansion and/or contraction may result in data timing delays in the tilted array." See paragraph [0079] of Biskeborn (US 2017/0372735 A1).

Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Biskeborn et al. (US 2007/0047146 A1).
See the description of Biskeborn et al. (US 2007/0047146 A1), supra.
As per claim 12, Biskeborn et al. (US 2007/0047146 A1) remains silent with respect to wherein at least a third inner servo reader positioned together with each outer servo reader.  
As per claim 13, Biskeborn et al. (US 2007/0047146 A1) remains silent with respect to wherein the arrays are separated only by the inner servo readers.  

		However, as per claims 12 and 15, simply providing additional inner servo readers in the manner set forth in claims 12 and 15, would have been obvious to one having ordinary skill in the art, at the time the invention was effectively filed in order to provide additional formats of the magnetic tape which could be effectively read from and/or written to, in the manner suggested by Biskeborn et al. (US 2007/0047146 A1), in order to advantageously provide "a magnetic head structure capable of reading and/or writing in multiple formats" (emphasis added) in excess of just two or three, as expressly taught ad suggested by Biskeborn et al. (US 2007/0047146 A1) - see Abstract of Biskeborn et al. (US 2007/0047146 A1).
Furthermore, it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11 (7th Cir. 1977).
Regarding claim 13, simply removing the array of elements (602) from the embodiment of Fig. 9 of Biskeborn et al. (US 2007/0047146 A1), would achieve the results set forth in claim 13. That is, it would have been obvious to one having ordinary skill in the art to simply remove the array of elements (602) from the embodiment of Fig. 9 of Biskeborn et al. (US 2007/0047146 A1) thereby meeting the limitations of claim 13, in order to advantageously provide a head that "does not need to have a width that is more than would be required to read or write using the first array 502.  Rather, one or both of the second array 504 and the third array 902 will be over data tracks in the second format at any point where the first array 502 is over the tape, thereby reducing the lateral range of motion required for the head to access all data tracks on the tape." 
Furthermore, it has been held that the mere omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184 (CCPA 1963). 

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 19, and 20 of U.S. Patent No. US 10,891,972 B2. 
Regarding claims 1 and 2 of the instant application, although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of 1-8 of U.S. Patent No. US 10,891,972 B2.  
More specifically, the claim 1 of the instant application set forth the limitations found in claim 19 of U.S. Patent No. US 10,891,972 B2, and thus claim 1 is anticipated by claim 19 of U.S. Patent No. US 10,891,972 B2.
Moreover, although claim 19 of U.S. Patent No. US 10,891,972 B2 further limits its claim to include a wherein the pitch between the transducers in each array is the same, claim 1 of See MPEP 804.
	Claim 2 of the instant application corresponds to claim 20 of U.S. Patent No. US 10,891,972 B2.
		Additionally, claim 16 of the instant application claims an apparatus, including a module and two arrays of data transducers on such module, the two arrays being aligned along a common axis extending between distal ends of the module, positioned over unique data bands on the magnetic tape (for simultaneously transducing), outer servo readers positioned toward outer ends of the two arrays;  an inner servo reader positioned between the two arrays, wherein inner and outer the servo readers are positioned to each reside above a unique servo track on a 
magnetic recording tape;  and a controller configured to enable the two arrays of data transducers to simultaneously transduce data from two unique data bands on the magnetic recording tape, which are found in claim 1 of U.S. Patent No. US 10,891,972 B2. 
	Note that the nominal limitation by which the controller is also enabled to cause the magnetic recording tape to pass over the nodule, if not inherent to the claimed controller, is well-known in the art, and Officially noticed. That is, it would have been obvious to one having ordinary skill in the art to cause the controller of the claimed invention of U.S. Patent No. US 10,891,972 B2 to simply perform the function of passing the claimed magnetic tape over the 
Claim 17 of the instant application corresponds to claim 2 of U.S. Patent No. US 10,891,972 B2; Claim 18 of the instant application corresponds to claim 3 of U.S. Patent No. US 10,891,972 B2; Claim 19 of the instant application corresponds to claim 4 of U.S. Patent No. US 10,891,972 B2; Claim 20 of the instant application corresponds to the limitations of lines 4-5 in claim 1 of U.S. Patent No. US 10,891,972 B2.

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein there is provided a magnetic recording head module, inclusive of data transducer arrays, allowing for compatibility amongst differing formats or legacies, including servo transducers (e.g., see US 9,196,264 B2, US 9,978,411, US 10,311,904 B2, US 10,319,399 B2, US 10,741,204 B2, US 10,902,873 B1, US 2017/0372735 A1). 
JP 2008146818A discloses a magnetic recording head tape module, having differing spacing's amongst array of transducers to compensate for magnetic tape dimensional changes. 
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688